Brown, J.
(dissenting).
I dissent. The decision in this case opens the door to all Sunday theaters, on condition that their exhibitions and performances be of a moral nature and orderly conducted. The statutes do not so read. They contain no such reservation, but, on the contrary, expressly prohibit on the Sabbath Day, without qualification, all public shows and exhibitions, regardless of their character or the manner in which they are conducted.
Authorities cited from New York are not in point. In that state there are two statutes upon the subject — one applying to outdoor sports, shows, and exhibitions, and the other to indoor theatrical performances of a certain character, which are expressly enumerated in the statute. A moving picture show is not among the enumerated indoor shows, and the courts of that state have held, and properly 30, that the statutes prohibiting outdoor shows do not apply to a show or exhibition of that kind. So that in New York there is no statute prohibiting a moving picture show.
In this state we have but one statute on the subject, which, in my judgment, properly construed, applies both to indoor and outdoor shows. It is absurd to impute to the legislature a solemn purpose to prohibit Sunday outdoor exercises, and to protect and sanction the cheap indoor shows which are always, whatever their character or tone, demoralizing to the youth who attend them. The conclusion reached by the court in this case seems a severe strain upon the rules of statutory construction.